I115th CONGRESS1st SessionH. R. 1013IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Mr. Castro of Texas (for himself, Ms. Jackson Lee, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the above-the-line deduction for certain expenses of elementary and secondary school teachers to individuals involved in early childhood education programs. 
1.Short titleThis Act may be cited as the Pre-K Teacher Parity Act. 2.Above-the-line deduction of certain expenses of elementary and secondary school teachers extended to certain individuals involved in early childhood education programs (a)In generalSection 62(d)(1)(A) of the Internal Revenue Code of 1986 is amended by striking an individual who and all that follows and inserting  
an individual who, for at least 900 hours during a school year— (i)provides instruction, child care, or administrative support in an early childhood education program, or 
(ii)is a kindergarten through grade 12 teacher, instructor, counselor, principal, or aide in a school.. (b)Early childhood education programSection 62(d)(1) of such Code is amended by adding at the end the following new subparagraph: 
 
(C)Early childhood education programFor purposes of this paragraph, the term early childhood education program means— (i)a Head Start program or an Early Head Start program carried out under the Head Start Act including a migrant or seasonal Head Start program, an Indian Head Start program, or a Head Start program or an Early Head Start program that also receives State funding, 
(ii)a State licensed or regulated child care program, or (iii)a program that serves children from birth through age six, that addresses the children’s cognitive (including language, early literacy, and early mathematics), social, emotional, and physical development, and is— 
(I)a State prekindergarten program, (II)a program authorized under section 619 or part C of the Individuals with Disabilities Education Act, or 
(III)a program operated by a local educational agency.. (c)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
